DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JAMES KIGAR,
                                Appellant,

                                    v.

    BEIGHLEY, MYRICK, UDELL & LYNNE, a Florida professional
       association, and JEFFREY LYNNE, ESQ., individually,
                            Appellees.

                              No. 4D21-3160

                              [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2018-CA-
011787-XXXX-MB.

  David A. Frankel of the Law Offices of David A. Frankel, P.A.,
Hollywood, for appellant.

   Houston S. Park, III, Andrew M. Feldman and Charles G. Short of Klein
Park & Lowe, P.L., Miami, for appellees.

PER CURIAM.

  Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.